Name: Commission Decision (EU) 2015/669 of 24 April 2015 repealing Decision 2007/421/EC on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC (notified under document C(2015) 2596)
 Type: Decision
 Subject Matter: political framework;  transport policy;  executive power and public service;  maritime and inland waterway transport
 Date Published: 2015-04-29

 29.4.2015 EN Official Journal of the European Union L 110/24 COMMISSION DECISION (EU) 2015/669 of 24 April 2015 repealing Decision 2007/421/EC on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC (notified under document C(2015) 2596) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 391/2009 of the European Parliament and of the Council of 23 April 2009 on the common rules and standards for ship inspection and survey organisations (1), and in particular Article 4(5) thereof, Whereas: (1) Commission Decision 2007/421/EC (2) provided for the Director-General for Energy and Transport to publish in the Official Journal of the European Union an updated list of organisations recognised in compliance with Council Directive 94/57/EC (3) by 1 July each year. (2) Directive 94/57/EC was recast in two separate Community legal documents, namely Directive 2009/15/EC of the European Parliament and of the Council (4) and Regulation (EC) No 391/2009. That Regulation contains provisions regarding the drawing up and updating of a list of recognised organisations. (3) In accordance with Article 4(5) of Regulation (EC) No 391/2009, the Commission draws up and regularly updates a list of the organisations recognised in accordance with that Article and that list is published in the Official Journal of the European Union. (4) Decision 2007/421/EC became obsolete and should therefore be repealed while an updated list of the organisations recognised in accordance with Regulation (EC) No 391/2009 should be published in the Official Journal of the European Union at regular intervals, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/421/EC is repealed. Article 2 The Director-General for Mobility and Transport shall publish in the Official Journal of the European Union by 31 August 2015, at the latest, a list of the organisations recognised in accordance with Regulation (EC) No 391/2009 which shall be updated whenever necessary to take into account changes in the legal entities included on that list. Article 3 This Decision is addressed to the Member States. Done at Brussels, 24 April 2015. For the Commission Violeta BULC Member of the Commission (1) OJ L 131, 28.5.2009, p. 11. (2) Commission Decision 2007/421/EC of 14 June 2007 repealing Decision 96/587/EC on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC (OJ L 157, 19.6.2007, p. 18). (3) Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspections and survey organisations and for relevant activities of maritime administrations (OJ L 319, 12.12.1994, p. 20). (4) Directive 2009/15/EC of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (OJ L 131, 28.5.2009, p. 47).